Citation Nr: 1504324	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1965 to December 1969.  His DD 214 form shows receipt of the Combat Infantryman Badge, a Purple Heart, the Vietnam Service Medal with 1 Bronze Star, the Vietnam Campaign Medal with 60 device, and a Bronze Star Medal with V device.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this case in September 2013 for further development.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional relevant documents pertinent to the present appeal.
 
 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that a new VA examination must be obtained in this case as the previous VA examinations of November 2009, February 2011, and November 2013, as well as the August 2014 VHA opinion, are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners' opinions of record improperly rely upon the Veteran's normal separation examination to conclude that his current back disorder is not related to service and/or do not properly consider and discuss the Veteran's lay testimony.  As such, a new examination must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

(a) The examiner must opine as to whether it is at least as likely as not that any currently diagnosed back disorder is causally or etiologically related to the Veteran's military service, to include his in-service February 1968 injury and diagnosis of back strain and/or the December 1965 in service report of back pain during garbage detail.

(b) The examiner must not rely solely on the lack of a disorder at service discharge; rather, the examiner must consider the Veteran's lay statements regarding his post-service symptoms, and the current severity of the back disorder in relationship to the Veteran's age.

(c) The examiner should also specifically comment on the Veteran's testimony that he injured his back during the February 1968 in service incident, as well as his testimony that he has had issues and/or pain with his back ever since that in service incident in his or her opinion.

(d) For purposes of the examination, the examiner is asked to presume that the Veteran was hospitalized for one month during service for the February 1968 incident.  

(e) The examiner must address the medical articles that the Veteran has submitted and the 2009, 2011, 2013, and 2014 etiological opinions.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




